Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.


C.A.L., a minor by and through,
PAUL ALAN LEAFSTEDT, individually,
and custodial parent and next friend of C.A.L,

                         Plaintiffs,
                 v.

AROVAST CORPORATION d/b/a
COSORI CORPORATION,
a California Corporation,

                  Defendant.
______________________________________________________________________________

                         COMPLAINT & DEMAND FOR JURY TRIAL

        Plaintiff, (hereafter referred to as “Plaintiff”), by and through her undersigned counsel,

JOHNSON BECKER, PLLC hereby submits the following Complaint and Demand for Jury

Trial against Defendant AROVAST CORPORATION d/b/a COSORI CORPORATION

(hereafter referred to as “Defendant Cosori”), and alleges the following upon personal knowledge

and belief, and investigation of counsel:

                                       NATURE OF THE CASE

        1.       Defendant Cosori designs, manufactures, markets, imports, distributes and sells

consumer kitchen products, including the subject “Cosori Original 6qt Pressure Cooker,” which

specifically includes the Model Number C2126-PC (referred to hereafter as “pressure cooker(s)”)

that is at issue in this case.




                                                 1
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 2 of 15




       2.      Defendant touts that “safe[ty] is always priority” 1 of its pressure cookers, and states

that they have “9 safety mechanisms ensure safe operation for daily use” 2 and that claims that “lid

will remain locked until the float valve drops down.” 3 Despite Defendant’s claims of “safety,”

they designed, manufactured, marketed, imported, distributed and sold, both directly and through

third-party retailers, a product that suffers from serious and dangerous defects. Said defects cause

significant risk of bodily harm and injury to its consumers.

       3.      Specifically, said defects manifest themselves when, despite Defendant’s

statements, the lid of the pressure cooker is removable with built-up pressure, heat and steam still

inside the unit. When the lid is removed under such circumstances, the pressure trapped within

the unit causes the scalding hot contents to be projected from the unit and into the surrounding

area, including onto the unsuspecting consumers, their families and other bystanders. The Plaintiff

in this case was able to remove the lid while the pressure cooker retained pressure, causing her

serious and substantial bodily injuries and damages including, but not limited to,

       4.      Defendant knew or should have known of these defects, but has nevertheless put

profit ahead of safety by continuing to sell its pressure cookers to consumers, failing to warn said

consumers of the serious risks posed by the defects, and failing to recall the dangerously defective

pressure cookers regardless of the risk of significant injuries to Plaintiff and consumers like her.

       5.      As a direct and proximate result of Defendant Cosori’s conduct, the Plaintiffs in

this case incurred significant and painful bodily injuries, medical expenses, lost wages, physical

pain, mental anguish, and diminished enjoyment of life.



1
    See, e.g. https://www.cosori.com/shop/cosori-original-6qt-pressure-cooker (last accessed
January 28, 2021)
2
  Id.
3
  See Cosori Original 6qt Pressure Cooker Model No.C2126-PC Owner’s Manual, pg. 11.,
incorporated by referenced and attached hereto as Exhibit A.

                                                  2
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 3 of 15




                     PLAINTIFFS C.A.L. & PAUL ALAN LEAFSTEDT

       6.      Plaintiff C.A.L. is a resident and citizen of the city of Arvada, County of Jefferson,

State of Colorado, where he resides with his father, Plaintiff Paul Alan Leafstedt (“Plaintiff

Leafstedt”).

       7.      On or about February 27, 2019, the Plaintiffs suffered serious and substantial burn

injuries as the direct and proximate result of the pressure cooker’s lid being able to be rotated and

opened while the pressure cooker was still under pressure, during the normal, directed use of the

pressure cooker, allowing its scalding hot contents to be forcefully ejected from the pressure

cooker and onto the Plaintiffs. The incident occurred as a result of the failure of the pressure

cooker’s supposed “safety mechanisms,” 4 which purports to keep the consumer safe while using

the pressure cooker. In addition, the incident occurred as the result of Defendant’s failure to

redesign the pressure cooker, despite the existence of economical, safer alternative designs.

                                     DEFENDANT COSORI

       8.      Defendant Cosori designs, manufactures, markets, imports, distributes and sells a

variety of consumer kitchen products including pressure cookers, juicers, coffee makers, and air-

fryers, amongst others.

       9.      Defendant Cosori is a California Corporation, with a principal place of business

located at 960 North Tustin Street, #189, Orange, California 92867-5956

                                 JURISDICTION AND VENUE

       10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 all or a substantial part

of the events or omissions giving rise to this claim occurred in this district.




4
 https://www.cosori.com/shop/cosori-original-6qt-pressure-cooker (last accessed Jnauary 28,
2021)

                                                  3
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 4 of 15




           11.   This Court has subject matter jurisdiction over this case pursuant to diversity

jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and there is complete diversity between the

parties.

           12.   Jurisdiction in this Court is also proper in that Defendant Cosori has established

sufficient minimum contacts with the State of Illinois through the sale and distribution of its

products.

                                   FACTUAL BACKGROUND

           13.   Defendant Cosori is engaged in the business of designing, manufacturing,

warranting, marketing, importing, distributing and selling the pressure cookers at issue in this

litigation.

           14.   On it’s website, Defendant Cosori touts that “safe[ty] is always priority” of its

pressure cookers, and states that they have “9 safety mechanisms ensure safe operation for daily

use” and that claims that “lid will remain locked until the float valve drops down.” 5 which

misleads the consumer into believing that the pressure cookers are reasonably safe for their normal,

intended use.

           15.   Defendant Cosori also claims that the “Cosori 6Qt pressure cooker is the latest

generation multi-use kitchen appliance” 6 and that it features a “unique pressure release button to

quickly expel pressure” to purportedly protect the user from hot steam.

           16.   Additionally, according to the Owner’s Manual accompanying each individual unit
                                                                                                   7
sold, Defendant Cosori states that “the lid will remain locked until the float valve drops down”



5
  Id.
6
  Id.
7
  See Cosori Original 6qt Pressure Cooker Model No.C2126-PC Owner’s Manual, pg. 11.

                                                 4
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 5 of 15




       17.     By reason of the forgoing acts or omissions, the Plaintiff Leafstedt purchased the

pressure cooker with the reasonable expectation that it was properly designed and manufactured,

free from defects of any kind, and that it was safe for its intended, foreseeable use of cooking.

       18.     Plaintiff Leafstedt used the pressure cooker for its intended purpose of preparing

meals for himself and/or family and did so in a manner that was reasonable and foreseeable by the

Defendant Cosori.

       19.     However, the aforementioned pressure cooker was defectively and negligently

designed and manufactured by Defendant Cosori in that it failed to properly function as to prevent

the lid from being removed with normal force while the unit remained pressurized, despite the

appearance that all the pressure had been released, during the ordinary, foreseeable and proper use

of cooking food with the product; placing the Plaintiffs and similar consumers in danger while

using the pressure cookers.

       20.     Defendant Cosori’s pressure cookers possess defects that make them unreasonably

dangerous for their intended use by consumers because the lid can be rotated and opened while the

unit remains pressurized.

       21.     Further, Defendant Cosori’s representations about “safety” are not just misleading,

they are flatly wrong, and put innocent consumers like Plaintiffs directly in harm’s way.

       22.     Economic, safer alternative designs were available that could have prevented the

Pressure Cooker’s lid from being rotated and opened while pressurized.

       23.     Defendant Cosori knew or should have known that its pressure cookers possessed

defects that pose a serious safety risk to Plaintifsf and the public. Nevertheless, Defendant Cosori

continues to ignore and/or conceal its knowledge of the pressure cookers’ defects from the general

public and continues to generate a substantial profit from the sale of their pressure cookers.



                                                 5
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 6 of 15




       24.     As a direct and proximate result of Defendant Cosori’s concealment of such defects,

its failure to warn consumers of such defects, its negligent misrepresentations, its failure to remove

a product with such defects from the stream of commerce, and its negligent design of such

products, Plaintiff used an unreasonably dangerous pressure cooker, which resulted in significant

and painful bodily injuries upon Plaintiff Leafstedt’s simple removal of the lid of the Pressure

Cooker.

       25.     Consequently, the Plaintiffs in this case seeks compensatory damages resulting

from the use of Defendant Cosori’s pressure cooker as described above, which has caused the

Plaintiffs to suffer from serious bodily injuries, medical expenses, physical pain, mental anguish,

diminished enjoyment of life, and other damages.

                                     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF
                                     STRICT LIABILITY

       26.     Plaintiffs incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

       27.     At the time of Plaintiffs’ injuries, Defendant Cosori’s pressure cookers were

defective and unreasonably dangerous for use by foreseeable consumers, including Plaintiffs.

       28.     Defendant Cosori’s pressure cookers were in the same or substantially similar

condition as when they left the possession of Defendant Cosori.

       29.     Plaintiff Leafstedt did not misuse or materially alter the pressure cooker.

       30.     The pressure cookers did not perform as safely as an ordinary consumer would have

expected them to perform when used in a reasonably foreseeable way.

       31.     Further, a reasonable person would conclude that the possibility and serious of harm

outweighs the burden or cost of making the pressure cookers safe. Specifically:


                                                  6
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 7 of 15




                a. The pressure cookers designed, manufactured, sold, and supplied by Defendant
                   Cosori were defectively designed and placed into the stream of commerce in a
                   defective and unreasonably dangerous condition for consumers;

                b. The seriousness of the potential burn injuries resulting from the product drastically
                   outweighs any benefit that could be derived from its normal, intended use;

                c. Defendant Cosori failed to properly market, design, manufacture, distribute,
                   supply, and sell the pressure cookers, despite having extensive knowledge that the
                   aforementioned injuries could and did occur;

                d. Defendant Cosori failed to warn and place adequate warnings and instructions on
                   the pressure cookers;

                e. Defendant Cosori failed to adequately test the pressure cookers; and

                f. Defendant Cosori failed to market an economically feasible alternative design,
                   despite the existence of economical, safer alternatives, that could have prevented
                   the Plaintiff’ injuries and damages.

          32.      Defendant Cosori actions and omissions were the direct and proximate cause of the

Plaintiffs’ injuries and damages.

          33.      Defendant Cosori risked the safety and well-being of the consumers and users of

their pressure cookers, including the Plaintiffs to this action, with the knowledge of the safety and

efficacy problems and suppressed this knowledge from the public.

          WHEREFORE, Plaintiffs demand judgment against Defendant Cosori for damages,

together with interest, costs of suit, attorneys’ fees and all such other relief as the Court deems

proper.

                                    SECOND CLAIM FOR RELIEF
                                         NEGLIGENCE

          34.      Plaintiffs incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein.




                                                     7
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 8 of 15




          35.      Defendant Cosori had a duty of reasonable care to design, manufacture, market,

and sell non-defective pressure cookers that are reasonably safe for their intended uses by

consumers, such as Plaintiff Leafstedt.

          36.      Defendant Cosori failed to exercise ordinary care in the manufacture, sale,

warnings, quality assurance, quality control, distribution, advertising, promotion, sale and

marketing of its pressure cookers in that Defendant Cosori knew or should have known that said

pressure cookers created a high risk of unreasonable harm to the Plaintiffs and consumers alike.

          37.      Defendant Cosori was negligent in the design, manufacture, advertising, warning,

marketing and sale of its pressure cookers in that, among other things, it:

                a. Failed to use due care in designing and manufacturing the pressure cookers to avoid
                   the aforementioned risks to individuals;

                b. Placed an unsafe product into the stream of commerce;

                c. Aggressively over-promoted and marketed its pressure cookers through television,
                   social media, and other advertising outlets; and

                d. Were otherwise careless or negligent.

          38.      Despite the fact that Defendant Cosori knew or should have known that consumers

were able to remove the lid while the Pressure cookers were still pressurized, Defendant Cosori

continued to market (and continue to do so) its pressure cookers to the general public.

          39.      Defendant Cosori risked the safety and well-being of the consumers and users of

their pressure cookers, including the Plaintiffs to this action, with the knowledge of the safety and

efficacy problems and suppressed this knowledge from the public.

          WHEREFORE, Plaintiffs demand judgment against Defendant Cosori for damages,

together with interest, costs of suit, attorneys’ fees and all such other relief as the Court deems

proper.



                                                    8
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 9 of 15




                                   THIRD CLAIM FOR RELIEF
                                BREACH OF EXPRESS WARRANTY

          40.      Plaintiffs incorporate by reference each preceding and succeeding paragraph as

though set forth fully at length herein.

          41.      Defendant Cosori expressly warranted that its pressure cookers were safe and

effective to members of the consuming public, including Plaintiff Leafstedt. Moreover, Defendant

Cosori expressly warranted that the lid of the Pressure Cooker could not be removed while the unit

remained pressurized. For example:

                a. “For your safety, the lid will remain locked until the float valve drops down.” 8

          42.      Members of the consuming public, including consumers such as the Plaintiffs were

the intended third-party beneficiaries of the warranty.

          43.      Defendant Cosori marketed, promoted and sold its pressure cookers as a safe

product, complete with “safety mechanism.”

          44.      Defendant Cosori’s pressure cookers do not conform to this express representation

because the lid can be removed using normal force while the units remain pressurized, despite the

appearance that the pressure has been released, making the pressure cookers not safe for use by

consumers.

          45.      Defendant Cosori breached its express warranties in one or more of the following

ways:

                a. The pressure cookers as designed, manufactured, sold and/or supplied by the
                   Defendant Cosori, were defectively designed and placed into the stream of
                   commerce by Defendant Cosori in a defective and unreasonably dangerous
                   condition;

                b. Defendant Cosori failed to warn and/or place adequate warnings and instructions
                   on their pressure cookers;


8
    Id.

                                                     9
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 10 of 15




                 c. Defendant Cosori failed to adequately test its pressure cookers; and

                 d. Defendant Cosori failed to provide timely and adequate post-marketing warnings
                    and instructions after they knew the risk of injury from their pressure cookers.

           46.      Plaintiff Leafstedt purchased and used the pressure cooker with the reasonable

 expectation that it was properly designed and manufactured, free from defects of any kind, and

 that it was safe for its intended, foreseeable use of cooking.

           47.      Plaintiffs’ injuries were the direct and proximate result of Defendant Cosori’s

 breach of its express warranties.

           48.      Defendant Cosori risked the safety and well-being of the consumers and users of

 its Pressure cookers, including the Plaintiffs to this action, with the knowledge of the safety and

 efficacy problems and suppressed this knowledge from the public.

           WHEREFORE, Plaintiffs demand judgment against Defendant Cosori for damages,

 together with interest, costs of suit, attorneys’ fees and all such other relief as the Court deems

 proper.

                               FOURTH CLAIM FOR RELIEF
                         BREACH OF IMPLIED WARRANTY OF FITNESS
                               FOR A PARTICULAR PURPOSE

           49.      Plaintiffs incorporats by reference each preceding and succeeding paragraph as

 though set forth fully at length herein.

           50.      Defendant Cosori manufactured, supplied, and sold their pressure cookers with an

 implied warranty that they were fit for the particular purpose of cooking quickly, efficiently and

 safely.

           51.      Members of the consuming public, including consumers such as Plaintiff Leafstedt,

 were the intended third-party beneficiaries of the warranty.




                                                     10
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 11 of 15




           52.    Defendant Cosori’s pressure cookers were not fit for the particular purpose as a safe

 means of cooking, due to the unreasonable risks of bodily injury associated with their use as

 described herein in this Complaint.

           53.    Plaintiff Leafstedt in this case reasonably relied on Defendant Cosori’s

 representations that its pressure cookers were a quick, effective and safe means of cooking.

           54.    Defendant Cosori’s breach of the implied warranty of fitness for a particular

 purpose was the direct and proximate cause of Plaintiffs’ injuries and damages.

           55.    Defendant Cosori risked the safety and well-being of the consumers and users of

 its Pressure cookers, including the Plaintiffs to this action, with the knowledge of the safety and

 efficacy problems and suppressed this knowledge from the public.

           WHEREFORE, Plaintiffs demand judgment against Defendant Cosori for damages,

 together with interest, costs of suit, attorneys’ fees and all such other relief as the Court deems

 proper.

                              FIFTH CLAIM FOR RELIEF
                 BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

           56.    Plaintiff incorporates by reference each preceding and succeeding paragraph as

 though set forth fully at length herein.

           57.    At the time Defendant Cosori marketed, distributed and sold their pressure cookers

 to the Plaintiff in this case, Defendant Cosori warranted that its Pressure cookers were

 merchantable and fit for the ordinary purposes for which they were intended.

           58.    Members of the consuming public, including consumers such as the Plaintiff, were

 intended third-party beneficiaries of the warranty.




                                                   11
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 12 of 15




           59.   Defendant Cosori’s pressure cookers were not merchantable and fit for their

 ordinary purpose, because they had the propensity to lead to the serious personal injuries as

 described herein in this Complaint.

           60.   Plaintiff Leafstedt purchased and used the pressure cooker with the reasonable

 expectation that it was properly designed and manufactured, free from defects of any kind, and

 that it was safe for its intended, foreseeable use of cooking.

           61.   Defendant Cosori’s breach of implied warranty of merchantability was the direct

 and proximate cause of Plaintiffs’ injury and damages.

           62.   Defendant Cosori risked the safety and well-being of the consumers and users of

 their pressure cookers, including the Plaintiffs to this action, with the knowledge of the safety and

 efficacy problems and suppressed this knowledge from the public.

           WHEREFORE, Plaintiffs demand judgment against Defendant Cosori for damages,

 together with interest, costs of suit, attorneys’ fees and all such other relief as the Court deems

 proper.

                           SIXTH CLAIM FOR RELIEF
            VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT
                              C.R.S. § 6-1-105, et. seq.

           63.   Plaintiffs incorporate by reference each preceding and succeeding paragraph as

 though set forth fully at length herein.

           64.   The Colorado Consumer Protection Act (“CCPA”), C.R.S. § 6-1-105, et. seq., a

 “person” engages in a deceptive trade practice when, in the course of the person's business,

 vocation, or occupation, that the person, inter alia, “[k]nowingly makes a false representation as

 to the characteristics, ingredients, uses, benefits, alterations, or quantities of goods, food, services,

 or property or a false representation as to the sponsorship, approval, status, affiliation, or



                                                    12
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 13 of 15




 connection of a person therewith;” and “[r]epresents that goods, food, services, or property are of

 a particular standard, quality, or grade, or that goods are of a particular style or model, if he knows

 or should know that they are of another.” C.R.S. §§ 6-1-105 (e) and (g).

        65.     At all times material herein, Defendant warranted and represented that its pressure

 cookers were safe and free of defects in materials and workmanship and that they possessed certain

 “safety mechanisms”.

        66.     Defendant’s warranties and representations that its pressure cookers were safe and

 free from defects, including that they possessed “safety mechanisms,” would influence a

 reasonable consumer’s decision whether to purchase the pressure cookers.

        67.     Defendant’s failure to warn of its pressure cookers defects was a material omission

 that would influence a reasonable consumer’s decision whether to purchase its pressure cookers.

        68.     Plaintiff Leafstedt relied on the truth of Defendant’s warranties and representations

 concerning the pressure cookers, and Plaintiffs suffered personal damages as result of this reliance.

        69.     Had Plaintiff Leafstedt been adequately warned concerning the likelihood that the

 pressure cooker’s lid could be removed while pressurized, he would have taken steps to avoid

 damages by not purchasing this product. As a result of these violations of consumer protection

 laws, the Plaintiffs in this case has incurred and will incur: serious physical injury, pain, suffering,

 loss of income, loss of opportunity, loss of family and social relationships, and medical and

 hospital expenses and other expense related to the diagnosis and treatment thereof, for which the

 Defendant s liable.

        WHEREFORE, Plaintiffs demand judgment against Defendant for compensatory

 damages, together with interest, costs of suit and all such other relief as the Court deems proper.




                                                   13
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 14 of 15




                                            INJURIES & DAMAGES

             72.       As a direct and proximate result of Defendant’s negligence and wrongful

 misconduct as described herein, Plaintiffs have suffered and will continue to suffer physical and

 emotional injuries and damages, including past, present, and future physical and emotional pain

 and suffering, as a result of the burn injuries they suffered from the incident.

             73.       As a direct and proximate result of Defendant’s negligence and wrongful

 misconduct, Plaintiff have incurred and will continue to incur the loss of full enjoyment of life and

 physical disfigurement as a result of the burn injuries they suffered from the incident.

             74.       As a direct and proximate cause of Defendant’s negligence and wrongful

 misconduct, Plaintiffs have and will continue to incur expenses for medical care and treatment, as

 well as other expenses, as a result of the burn injuries they suffered from the incident.

             75.       Plaintiff’s damages exceed $75,000.00 as required by 28 U.S.C. § 1332(a), and

 Plaintiff is entitled to recover the foregoing damages from Defendant in an amount to be proven

 at trial.

                                             PRAYER FOR RELIEF

             WHEREFORE, Plaintiff demands judgment against the Defendant for damages,

 including exemplary damages if applicable, to which they entitled by law, as well as all costs of

 this action, interest and attorneys’ fees, to the full extent of the law, whether arising under the

 common law and/or statutory law, including:

                   a. judgment for Plaintiff and against Defendant;

                   b. damages to compensate Plaintiff for her injuries, economic losses and pain and
                      suffering sustained as a result of the use of the Defendant’s pressure cookers;

                   c. pre and post judgment interest at the lawful rate;

                   d. a trial by jury on all issues of the case;


                                                         14
Case 1:21-cv-00288-NYW Document 1 Filed 01/28/21 USDC Colorado Page 15 of 15




           e. an award of attorneys’ fees; and

           f. for any other relief as this Court may deem equitable and just, or that may be
              available under the law of another forum to the extent the law of another forum is
              applied, including but not limited to all reliefs prayed for in this Complaint and in
              the foregoing Prayer for Relief.

                                             Respectfully submitted,


                                             JOHNSON BECKER, PLLC

 Dated: 01/28/2021                           /s/ Adam J. Kress, Esq.
                                             Michael K. Johnson, Esq. (MN ID #0258696)
                                             Kenneth W. Pearson, Esq. (MN ID #016088X)
                                             Adam J. Kress, Esq. (MN ID #0397289)
                                             444 Cedar Street, Suite 1800
                                             St. Paul, MN 55101
                                             (612) 436-1800
                                             mjohnson@johnsonbecker.com
                                             kpearson@johnsonbecker.com
                                             akress@johnsonbecker.com

                                             Attorneys for Plaintiff




                                                 15
